Exhibit 10.3


SECOND AMENDMENT TO AMENDED
AND RESTATED CREDIT AGREEMENT
This Second Amendment to Amended and Restated Credit Agreement (this “Second
Amendment”) is dated this 7th day of November, 2016, by and among ERIE INDEMNITY
COMPANY, a Pennsylvania corporation (the “Borrower”), the LENDERS party hereto,
and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as administrative agent
(hereinafter referred to in such capacity as the “Administrative Agent”).
W I T N E S S E T H:
WHEREAS, the Borrower, the Lenders, and the Administrative Agent entered into
that certain Amended and Restated Credit Agreement, dated as of October 25,
2013, by and among the Borrower, the Lenders party thereto and the
Administrative Agent, as amended by the First Amendment to Amended and Restated
Credit Agreement dated as of October 28, 2015 and as otherwise amended,
modified, supplemented, extended, renewed or restated from time to time (the
“Credit Agreement”); and
WHEREAS, the Borrower desires to amend certain provisions of the Credit
Agreement, and the Lenders and the Administrative Agent agree to permit such
amendments pursuant to the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the premises contained herein and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:
1.    All capitalized terms used herein which are defined in the Credit
Agreement shall have the same meanings herein as in the Credit Agreement unless
the context herein clearly indicates otherwise.


2.    Section 6.02(i) of the Credit Agreement is hereby amended in its entirety
to read as follows:
(i)    Liens on any property securing Indebtedness incurred for the purpose of
financing all or any part of such property and attaching only to such property,
including in connection with Indebtedness permitted by clause (e) of Section
6.01 and Liens on marketable securities (other than the Collateral or any
Subsidiary Equity Interests) to secure Indebtedness permitted by clause (e) of
Section 6.01;
3.    This Second Amendment shall become effective when the Administrative Agent
shall have received this Second Amendment, duly executed by the Borrower, the
Lenders and the Administrative Agent (such date, the “Second Amendment Closing
Date”).


721948884 11172221

--------------------------------------------------------------------------------





4.    The Borrower represents and warrants to the Administrative Agent and the
Lenders that:
(a)     all representations and warranties made by it under the Loan Documents
are true, correct and complete in all respects (in the case of any
representation or warranty containing a materiality modification) or in all
material respects (in the case of any representation or warranty not containing
a materiality modification), on and as of the Second Amendment Closing Date or,
in the case of a representation or warranty stated to be made as of an earlier
date, such earlier date;
(b)     the Credit Agreement, as amended hereby, and the other Loan Documents to
which the Borrower is a party are, and shall continue to be, in full force and
effect; and
(c)     on and as of the date hereof, no Event of Default exists immediately
prior to or after giving effect to the amendments contemplated hereby.
5.    On the Second Amendment Closing Date, the Borrower hereby reaffirms
(x) its grant of a security interest and lien on all of the Collateral in favor
of the Administrative Agent, subject to no other Liens (other than Permitted
Liens) and (y) its Obligations under the Credit Agreement, as amended by this
Second Amendment, and the other Loan Documents to which it is a party.
6.    The Borrower represents and warrants to the Administrative Agent and each
of the Lenders as follows: (a) the Borrower has the full power to enter into,
execute, deliver and carry out this Second Amendment and all such actions have
been duly authorized by all necessary proceedings on its part, (b) neither the
execution and delivery of this Second Amendment by the Borrower nor the
consummation of the transactions herein contemplated or compliance with the
terms and provisions hereof by it will conflict with, constitute a default under
or result in any breach of (x) the terms and conditions of its certificate or
articles of incorporation, bylaws, certificate of limited partnership,
partnership agreement, certificate of formation, limited liability company
agreement or other organizational documents or (y) any material Law or any
material agreement or instrument or order, writ, judgment, injunction or decree
to which it is a party or by which it is bound or to which it is subject, or
result in the creation or enforcement of any Lien, charge or encumbrance
whatsoever upon any property (now or hereafter acquired) of the Borrower, and
(c) this Second Amendment has been duly and validly executed and delivered by
the Borrower and constitutes the legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
to the extent that enforceability of this Second Amendment may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar Laws
affecting the enforceability of creditors’ rights generally or limiting the
right of specific performance and general concepts of equity.
7.    From and after the date hereof, each reference to the Credit Agreement
that is made in the Credit Agreement or any other Loan Document shall hereafter
be construed as a reference to the Credit Agreement as amended hereby.
8.    The agreements contained in this Second Amendment are limited to the
specific agreements made herein. Except as amended hereby, all of the terms and
conditions of the Credit


- 2 -
721948884 11172221

--------------------------------------------------------------------------------





Agreement and the other Loan Documents shall remain in full force and effect.
This Second Amendment amends the Credit Agreement and is not a novation thereof.
9.    This Second Amendment may be executed in any number of counterparts and by
the different parties hereto on separate counterparts each of which, when so
executed, shall be deemed to be an original, but all such counterparts shall
constitute but one and the same instrument.
10.    This Second Amendment shall be governed by, and shall be construed and
enforced in accordance with, the Laws of the Commonwealth of Pennsylvania
without regard to the principles of the conflicts of law thereof. Each of the
parties hereto irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction and venue of the courts of the
Commonwealth of Pennsylvania sitting in Allegheny County, Pennsylvania and the
United States District Court for the Western District of Pennsylvania with
respect to any suit arising out of or relating to this Second Amendment.
[INTENTIONALLY LEFT BLANK]




- 3 -
721948884 11172221

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed by their respective authorized officers as of the day and year
first above written.
ERIE INDEMNITY COMPANY
By: /s/ Robert W. McNutt        
Name: Robert W. McNutt
Title: Vice President & Treasurer    


S-1
721948884 11172221

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, individually and as Administrative Agent
By: /s/ Danielle D. Babine        
Name: Danielle D. Babine
Title: Vice President


S-2
721948884 11172221

--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION
By: /s/ James F. Stevenson        
Name: James F. Stevenson
Title: Regional President






S-3
721948884 11172221